Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Objection is made to claim 5, because it is unclear why the definition of R is set forth; formula (I’), the only structure within claim 5, does not contain variable R, and variable R having the same definition has been set forth within claim 1 with respect to formula (I).
3.	Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, claims 1-4 are drawn to a method; however, the claims fail to set forth definitive process steps; “preparing” without more does not convey any definitive processing step that serves to particularly point out and distinctly claim the invention.
	Secondly, with respect to claim 6, applicants have failed to specify the type and basis for the claimed percent value.  It is unclear if the percent value is a weight percent, and it is unclear if the value is based on the oxazolidine or some other entity.
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-4 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9-12 of copending Application No. 16/686,610 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the copending application is drawn to a method of preparing a flame retardant polyurethane from a polyester polyol derived from the reaction of alkylene oxide with a Mannich base that corresponds to that claimed.  Furthermore, in view of the subject matter of copending claims 3, 9, 11, and 12, the position is taken that it would have been obvious to use bromine or chlorine as the halogen species, to use a molar ratio of Mannich base to alkylene oxide of 1:(1-200), and to react the claimed quantity of polyether polyol with the claimed quantity of isocyanate to produce the polyurethane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
7.	Claims 1, 2, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Synthesis and application of Mannich polyether polyol) in view of Thorpe (US 4,797,429) and Zhang (Study on the Preparation of New Flame Retardant Polyether Polyol).
	Xu et al. disclose the alkoxylation of a Mannich polyol to produce polyether polyol, suitable for reaction with polyisocyanate to produce a polyurethane.  The Mannich polyol is produced by reacting diethanolamine with paraformaldehyde to produce 3-hydroxyethyl-1,3-oxazolidine, which is subsequently reacted with phenol thereby forming the Mannich polyol.  The 3-hydroxyethyl-1,3-oxazolidine was dehydrated to yield a water content of less than 0.3 weight percent.  See page 2 of the English language version of Xu et al.  Regarding claim 13, the position is taken that it would have been obvious to operate within the claimed mole ratio, depending the desired molecular weight and chemical properties, dependent on the polyether substituents.
8.	Though Xu et al. are silent regarding the incorporation of the halogen groups into the polyol, the incorporation of halogen groups into alkoxylated Mannich polyols to yield flame retardancy within polyurethanes was known at the time of invention, as evidenced by the abstract and columns 1-4 of Thorpe.  Furthermore, Zhang et al. disclose the incorporation of halogen at the 2, 4, and 6 positions of a phenyl ring within phenyl ring-containing polyols suitable for promoting flame retardancy within polyurethane.  See .
9.	Claims 5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
11.	The subject matter of claim 3 is deemed to be allowable over the prior art of record, because the prior art fails to render obvious the use of phenyl compounds having the claimed hydroxyl substituted alkyl group.  The subject matter of claims 5-10 is deemed to be allowable, because the prior art fails to render obvious the claimed process employing a phenyl compound of formula (I’). 
12.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765